On Rehearing
PER CURIAM.
Appellants here sought certiorari in the Circuit Court to obtain review of certain orders of the Florida Milk Commission described in detail in our original opinion of July 31, 1959. We originally affirmed the entire order of the Circuit Judge denying certiorari. We have granted rehearing and have heard further arguments. We have *640this day filed an opinion on rehearing in the companion case of Borden Company et al. v. Odham, et al., Fla., 121 So.2d 625.
The rule of our original opinion herein is materially modified by our opinion on rehearing in Borden et al. v. Odham et al., supra. To the extent of such modification we now recede from our original opinion herein and adopt as the controlling decision our aforesaid opinion on rehearing in Borden et al. v. Odham et al., supra.
In view of the foregoing the order under assault is reversed and the cause is remanded for entry of an appropriate order consistent herewith.
It is so ordered.
HOBSON, ROBERTS, DREW, THOR-NAL and O’CONNELL, JJ., concur.
THOMAS, C. J., adheres to original dissent.
TERRELL, J., adheres to original opinion.